Citation Nr: 1816078	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO granted service connection, effective in September 2009, for bilateral hearing loss, and assigned a 0 percent, noncompensable disability rating.

In his March 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge. However, in April 2014 correspondence his representative withdrew that request. Thus, the Veteran's hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2017).

In July 2016 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for the development of additional evidence.


FINDING OF FACT

The Veteran's hearing impairment has not been worse than level I in the right ear and level I in the left ear.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss has not met the criteria for a compensable disability rating. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI and VII (2017).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in a letter issued in September 2009. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains medical records and reports of private and VA medical examinations including audiological testing. The examination reports and other assembled records are adequate and sufficient to reach a decision on the claim. The RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss

The Veteran appealed the initial 0 percent disability rating that the RO assigned for his service-connected bilateral hearing loss. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment, but the Veteran's hearing impairment has not had the patterns in which 38 C.F.R. § 4.86 applies. Tables VI and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran had a VA audiology consultation in September 2009. He reported that his wife said that he spoke too loudly. On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
65
LEFT
15
30
55
55

The puretone threshold averages were 39 decibels in the right ear and 39 decibels in the left ear. Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating.

In a VA audiological evaluation in February 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
60
LEFT
10
25
55
55

The puretone threshold averages were 40 decibels in the right ear and 36 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating.

In a private audiological evaluation in May 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
60
65
LEFT
15
20
55
55

The puretone threshold averages were 36 decibels in the right ear and 36 decibels in the left ear. There was no report of speech recognition scores.

In a July 2010 notice of disagreement, the Veteran stated that hearing aids had made a great difference in his ability to hear.

In a VA audiological evaluation in February 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
60
LEFT
10
25
55
55

The puretone threshold averages were 40 decibels in the right ear and 36 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating.

In a March 2012 substantive appeal, the Veteran asserted that his need for hearing aids is evidence that his hearing is bad.

In a VA audiological evaluation in October 2016, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
55
LEFT
10
25
55
55

The puretone threshold averages were 36 decibels in the right ear and 36 decibels in the left ear. Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating.

From 2009 forward, testing of the Veteran's hearing has provided fairly consistent results. His bilateral hearing impairment has not reached levels consistent with a rating higher than 0 percent. The Board therefore denies a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1) (2017).

The rating criteria appropriately address the effects of the Veteran's hearing loss. That disability has not required frequent hospitalizations and has not markedly interfered with his employment. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the assembled evidence does not suggest, that his hearing impairment makes him unable to secure or follow a substantially gainful occupation. The record does not directly or indirectly raise the issue of unemployability.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


